Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/081,850 filed on 10/27/2020. Claims 1 - 20 has been examined.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 – 4, 7 – 9, 13 – 15, 18 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 11,151,481, Sun hereafter).
Regarding claim 1, A system for monitoring an entrance region including an entrance to a restricted area, said system comprising (the system 100 may determine that the user 10 is not allowed access to the restricted location. When this happens, the gate 112 may deny access to the user 10 and customer support personnel may provide additional assistance. In some examples, the customer support personnel may determine that the account associated with the user 10 did not purchase access to the restricted location and may enable the user 10 to purchase access to the restricted location, if additional access is available, Fig. 1A): 
step 130 of Fig. 1A, specifically shows receive image data corresponding to an entrance of a restricted location, the system 100 may receive (130) image data corresponding to an entrance of a restricted location. For example, the image data may be captured by the camera(s) 116 included in a gate 112 in the entrance 20 to the event, col 4, lines 14 - 16), the computer vision sub-system being configured to process the received stream of digital images for detection of a machine-readable code displayable on a medium carried by an individual in the entrance region and perform, based on the received stream of digital images (the system 100 may send the welcome message to the user 10 via a mobile device associated with the user 10, or may display a message acknowledging the user at some display proximate to an entrance. The system 100 may generate the welcome message to include information relevant to the user 10 based on the event, such as an entrance in proximity to the location of the user 10, a schedule of the event, where to find customer support, kiosks or other assistance, and/or the like, col 3, lines 32 - 26), a location tracking of the machine-readable code within the entrance region (The system 100 may allow access to the user 10 and/or track a location of the user 10 using the alternate means of verification, Fig. 1A, col 4, lines 50 - 54); 
a validation sub-system configured to initiate a validation of the machine-readable code detected by the computer vision sub-system (The system 100 may determine (138) that the account is allowed access to the restricted location and may cause (140) access to the restricted location to be granted to the user 10. For example, the system 100 may determine that the account purchased access to the event (e.g., purchased tickets) and may send an instruction to the gate 112 to allow the user 10 to enter the event, col 4, lines 30 - 36); and 
a feedback sub-system configured to, in dependence of the validation and position data generated by the location tracking, provide a visual indication of a result of the validation on at least one The system 100 may also send/display a message to customer support and/or security personnel monitoring the entrance to indicate that the user 10 is allowed to enter the event, col 3, lines 51 - 53).

Regarding claim 2, The system of claim 1, wherein the entrance region comprises a sub-region adjacent to or including the entrance (The system 100 may generate the welcome message to include information relevant to the user 10 based on the event, such as an entrance in proximity to the location of the user 10, a schedule of the event, where to find customer support, kiosks or other assistance, and/or the like, col 3, lines 32 - 26), and wherein the feedback sub-system is configured to provide the visual indication when the machine-readable code, according to the position data, is located within the sub-region (The system 100 may determine (138) that the account is allowed access to the restricted location and may cause (140) access to the restricted location to be granted to the user 10. For example, the system 100 may determine that the account purchased access to the event (e.g., purchased tickets) and may send an instruction to the gate 112 to allow the user 10 to enter the event, col 4, lines 30 - 36).

Regarding claim 3, The system of claim 1, wherein the validation sub-system is configured to set a consumed status of the machine-readable code in a code database when the machine- readable code, based on the position data, is deemed to have passed the entrance (as explained above, the system can display indicating the user is allowed to enter and monitor the area and tracks the location of the user, furthermore, Fig. 1B step 160 shows tracking of the person within the venue, The system 100 may associate (158) the first location and the first time with the identity and/or the account and track (160) the person within the venue. For example, the system 100 may detect the person periodically during the event and may store location information indicating the location and a corresponding time, col 7, lines 2 – 5, also it discloses having multiple checkpoints and location tracking of the user, so it can track if the user has passed the one of many checkpoints).

Regarding claim 4, The system of claim 1, wherein the medium is an electronic device, and wherein the feedback sub-system is configured to cause the electronic device to display at least part of the visual indication (as explained above, The system 100 may also send/display a message to customer support and/or security personnel monitoring the entrance to indicate that the user 10 is allowed to enter the event, col 3, lines 51 - 53).

Regarding claim 7, The system of claim 1, wherein the validation sub-system is configured to, based on the machine-readable code, identify a set of digital credentials and a user device, and cause the set of digital credentials to be wirelessly transmitted to the user device for secure storage in the user device (information corresponding to a user 10 and may determine whether to grant the user 10 access to the restricted area based on an account associated with the user 10, col 4, lines 20 - 25).

Regarding claim 8, The system of claim 7, wherein the set of digital credentials grant an individual carrying the user device access to one or more of the restricted area, a sub-area of the restricted area, a piece of merchandise, an experience or a service within the restricted area (information corresponding to a user 10 and may determine whether to grant the user 10 access to the restricted area based on an account associated with the user 10, col 4, lines 20 – 25, as explained and shows example of John Smith, it can verify the credentials stored in the user account).

Regarding claim 9, The system of claim 1, wherein the validation comprises evaluating the machine-readable code in relation to valid codes, and designating the machine-readable code as accepted if the matching threshold, col 5, lines 19 - 36).

Regarding claim 13, the method substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 14, the method substantially has same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 15, the method substantially has same limitations as claim 3, thus the same rejection is applicable. 

Regarding claim 18, the method substantially has same limitations as claim 7, thus the same rejection is applicable. 

Regarding claim 20, the non-transitory computer-readable method substantially has same limitations as claim 1, thus the same rejection is applicable. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 5 – 6, 16 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 11,151,481, Sun hereafter) in further view of Reymann et al. (US 2015/0317853, Reymann hereafter).

Regarding claim 5, The system of claim 1, even though it discloses and suggest having scanner doesn’t specifically teach wherein the feedback sub-system is configured to cause a light projection device to project a beam of light onto at least one of the medium or the individual carrying the medium, to present at least part of the visual indication 
Reymann teaches wherein the feedback sub-system is configured to cause a light projection device to project a beam of light onto at least one of the medium or the individual carrying the medium, to present at least part of the visual indication (camera 214, which can be a video camera and/or a depth sensing camera that, for example, generates beams of infrared light. After the infrared light reflects off of passengers and other objects within floor display area 208, tracking camera 214 can detect the reflected light and positions can be determined using techniques such as video analysis and/or time-of-flight based on when the infrared light is generated and detected, paragraph 25).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Reymann’s light beam with the system of Sun. One would be motivated to combine these teachings because it will provide proper scanning accurate and makes system more effective.
	

Regarding claim 6, The system of claim 5, Reymann further teaches wherein the feedback sub-system is configured to cause the light projection device to project the visual indication onto a location given by the position data (as explained above in claim 5 and furthermore, floor display area 208 can include a pressure sensitive walkway that can detect the position of passengers on the walkway, and crossbeams of infrared or other forms of light that go across the walkway can also be used to determine location of passengers within the area, paragraph 25).

Regarding claim 16, the method substantially has same limitations as claim 5, thus the same rejection is applicable. 

Regarding claim 17, the method substantially has same limitations as claim 6, thus the same rejection is applicable. 

10.	Claims 10 – 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 11,151,481, Sun hereafter) in further view of Mathiesen et al. (US 10,380,814, Mathiesen hereafter).


However does not specifically disclose wherein the computer vision sub-system is operable to process the received stream of digital images to identify a cluster of individuals in association with the machine-readable code and generate cluster data representing the cluster of individuals, and wherein the system is further configured to obtain metadata associated with the machine-readable code, and evaluate the cluster data in relation to the metadata.
Mathiesen teaches The system of claim 1, wherein the computer vision sub-system is operable to process the received stream of digital images to identify a cluster of individuals in association with the machine-readable code and generate cluster data representing the cluster of individuals, and wherein the system is further configured to obtain metadata 20associated with the machine-readable code, and evaluate the cluster data in relation to the metadata (Sometimes a group of users may enter the facility. For example, a party of three users may enter. Actions attributed to a member of the group may be aggregated. For example, a pick or place by a user of the group may result in a charge accruing to the billing account associated with the group. Computers may implement algorithms to determine whether a user entering the facility is alone or a member of a group, and if a member of a group who the other members of the group are as well, col 3, lines 38 - 46).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Mathiesen’s group or cluster of users with the system of individual validation of Sun. One would be motivated to combine these teachings because in doing so it will can process multiple group of people; making the system faster and effective.
Regarding claim 11, Sun with Mathiesen teaches The system of claim 10, 
Mathiesen teaches wherein the computer vision sub-system is configured to identify the cluster of individuals as a function of one or more of: a visible connection between the individuals, relative locations of the individuals, or movement patterns of the individuals (please refer to Fig. 1B, 2 – 3, shows the group of people and their relative movements and location, please refer to corresponding description, also the cited portion in claim 10).

Regarding claim 12, The system of claim 10, wherein the cluster data comprises one or more of: a number of individuals in the cluster, an age of one or more individuals in the cluster, a gender of one or more individuals in the cluster, one or more gait parameters of one or more individuals in the cluster, or one or more appearance parameters of one or more individuals in the cluster (for example as mentioned in claim 10, three users, col 3, lines 38 - 46).

Regarding claim 19, the method substantially have same limitations as claim 10, thus the same rejection is applicable. 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632